Citation Nr: 1710550	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for eczema of the feet.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for cervical spine (neck) disability.

4.  Entitlement to service connection for a disability manifested by fluid retention and proteinuria.

5.  Entitlement to service connection for right wrist disability.

6.  Entitlement to service connection for flatfoot.

7.  Entitlement to service connection for a skin disorder of the face and chin.

8.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for bilateral knee disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) from February 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims of entitlement to a compensable rating for eczema of the feet, and entitlement to service connection for cervical spine disability, disability manifested by fluid retention and proteinuria, right wrist disability, flatfeet, an acquired psychiatric disorder, and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss for VA purposes.

2.  The Veteran does not have a skin disorder of the face or chin.

3.  A December 2002 RO decision denied entitlement to service connection for a left ankle disability.  The Veteran did not appeal or submit new and material evidence within one year.  

4.  Evidence received subsequent to the December 2002 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for left ankle disability.

5.  A July 2008 RO decision denied the Veteran's application to reopen the claim of entitlement to service connection for lumbar spine disability.

6.  Evidence received subsequent to the July 2008 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for a skin disorder of the face or chin have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The December 2002 rating decision that denied the Veteran's claim of entitlement to service connection for left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

4.  New and material evidence has not been received to reopen the claim of service connection for left ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The July 2008 rating decision that denied the Veteran's application to reopen a claim of entitlement to service connection for lumbar spine disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

6.  New and material evidence has not been received to reopen the claim of service connection for lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by letters dated in March 2011, June 2013, and July 2013.

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board finds that the VA examinations and opinions obtained in this case are adequate as the opinions considered the pertinent evidence of record and provided a rationale for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Left ear hearing loss

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.

The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.

The Veteran's active duty service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of left ear hearing loss.  The Veteran's May 2002 service separation examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:

HERTZ
500
1000
2000
3000
4000
Left
5
0
10
10
10

The Veteran indicated that she had ear trouble on the corresponding Medical History Report but did not describe the type of ear trouble.

The reported audiometric findings and speech recognition scores from the November 2013 VA audiological examination did not demonstrate left ear hearing loss disability for VA purposes.  In fact, the record for the entire appeal period is absent for any competent clinical evidence showing that the Veteran has current left ear hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.

Absent evidence of a current left ear hearing loss disability, an award of service connection for left ear hearing loss is not appropriate.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Skin disorder of the face and chin.

Despite undergoing multiple dermatological evaluations during the appeal period, including in June 2011, January 2013, and September 2015, there has been no finding of a skin condition of the face or chin.  As no current skin disability of the face or chin is shown, service connection for a skin condition of the face and chin is not warranted.  Brammer.

Left ankle and low back

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

Left ankle

In a December 2002 rating decision, the RO denied service connection for a left ankle disability because the evidence did not show there was a link between the Veteran's left ankle strain and her military service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the December 2002 RO decision included service treatment records (STRs) and a November 2002 VA examination.  The STRs revealed no complaints related to left ankle disability.  A November 2002 VA examination noted that the Veteran's left ankle had normal range of motion with no swelling, tenderness, or laxity.  The impression was "Chronic ankle strain bilateral, minimal, no disability."

Evidence submitted after the December 2002 decision includes VA treatment records and private podiatry treatment records.  A review of these records reveals some complaints of left ankle pain, often times associated with skin problems of the feet.  There is no competent medical opinion linking any left ankle disability to service.

The newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the left ankle claim.  In particular, there is no newly received evidence linking a left ankle disability to the Veteran's military service.  The evidence does not otherwise substantiate any other element of service connection that was not already substantiated at the time of the prior final decision.  Accordingly, the evidence received since the denial of the claim in December 2002 is not new and material, and reopening of service connection for left ankle disability is not warranted.


Low back

The Veteran asserts that she has a low back disability related to a motor vehicle accident that occurred during service.  

In a July 2004 rating decision, the RO denied service connection for a low back disability.  A July 2008 RO decision denied the Veteran's application to reopen the claim.  The Veteran did not appeal those decisions nor submit new and material evidence within one year.  The rating decisions are thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the July 2004 and July 2008 RO decisions included STRs that revealed no treatment related to low back problems.  A June 2001 STR noted that the Veteran had been involved in a vehicle accident that included a right hand injury.  The June 2001 STR indicates that the Veteran specifically denied that she had any back pain.  The Veteran's May 2002 service separation examination report indicates that the Veteran's spine was clinically evaluated as normal; the Veteran indicated that she had back pain on the corresponding Medical History Report.

Also of record at the time of the July 2004 and July 2008 RO denials was a May 2008 VA X-ray that revealed degenerative disc disease of the lumbar spine.  A May 2008 VA clinical record noted that the Veteran indicated that she had hurt her back at work two weeks prior.  

Evidence submitted after the July 2008 RO decision includes VA treatment records and a November 2011 VA back examination that confirmed the diagnosis of degenerative disc disease of the lumbar spine but opined that the Veteran's low back disability was not related to her military service, including the June 2001 motor vehicle accident.

The newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the low back claim.  The newly submitted evidence basically simply confirms the existence of current low back disability and recounts the Veteran's assertion that the motor vehicle accident in service caused her low back disability.  These matters were of record at the time of the July 2008 denial.  What was missing in July 2008 as well as at this time is a competent medical opinion linking a low back disability to the Veteran's service.  As such is absent, the Board finds that the newly submitted evidence does not relate to an unestablished fact necessary to substantiate the low back claim.  Accordingly, the evidence received since the denial of the claim in July 2008 is not new and material, and reopening of service connection for low back disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit favorable determinations.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a skin disorder of the face and chin is denied.

New and material evidence was not received, and the request to reopen the claim of entitlement to service connection for left ankle disability is denied.

New and material evidence was not received, and the request to reopen the claim of entitlement to service connection for low back disability is denied.


REMAND

As for the issues of entitlement to service connection for cervical spine disability, disability manifested by fluid retention and proteinuria, right wrist disability, flatfeet, and a bilateral knee condition, the Board observes that there appear to be no specific findings or opinions of etiology rendered regarding these disabilities.  As the evidence of record does not contain sufficient competent medical evidence to decide these claims, the Board finds that the Veteran should be scheduled for VA examinations that addresses the Veteran's assertions concerning these disabilities.

As for the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, the Board notes that the Veteran's claim for PTSD constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  The claim must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the October 2013 VA examiner stated that the Veteran did not have PTSD, a diagnosis of depressive disorder and a delusional disorder were diagnosed, but no opinion of etiology was provided.  Consequently, another VA examination is necessary prior to adjudicating this issue.

As for the issue of entitlement to a compensable rating for eczema of the feet, in February 2016 correspondence the Veteran essentially indicated that her eczema of the feet had worsened since her last VA examination.  The Board notes that the Veteran's last skin disability rating examination was conducted in September 2015 and finds that more current clinical findings as to the Veteran's eczema would be useful in adjudicating the appeal. VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the Veteran's complete VA treatment records dated since September 28, 2015.

2.  The Veteran should be scheduled for the appropriate VA examinations regarding the claimed cervical spine disability, disability manifested by fluid retention and proteinuria, right wrist disability, flatfeet, and bilateral knee conditions.  Each examiner must be provided access to the Veteran's electronic claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the respective examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any cervical spine disability, disability manifested by fluid retention and proteinuria, right wrist disability, flatfeet, and bilateral knee condition that had its onset in service or within one year of her service discharge, or is otherwise related to the Veteran's active service.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and must note that review in the report.  Following examination of the Veteran and review of the claims file, the examiner should opine whether it is at least as likely as not (probability of 50 percent of more) that any current psychiatric disability, including PTSD if diagnosed, had its onset during or is otherwise related to the Veteran's service.  If the Veteran is diagnosed with PTSD, the examiner must identify the stressor that serves as the basis for the diagnosis.  A rationale for all requested opinions should be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of service-connected eczema of the feet.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.

5.  Then, readjudicate the claims on appeal.  If any issue is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


